            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

Q TECHNOLOGIES, INC.,                               §
                                                    §
     Plaintiff,                                     §
                                                    §   Civil Action No. 21-779
v.                                                  §
                                                    §
WALMART INC.,                                       §
                                                    §   JURY TRIAL DEMANDED
     Defendant.                                     §


                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Q Technologies, Inc. (“Q Technologies”) files this Complaint for Patent

Infringement against Defendant Walmart Inc. (“Walmart” or “Defendant”) and states as follows:

                                            THE PARTIES

       1.         Plaintiff Q Technologies is a corporation organized and existing under the laws of

the State of Delaware, having its principal place of business at 1054 Devine Circle, Brookhaven,

GA, 30319.

       2.         On information and belief, Defendant Walmart is a corporation organized and

existing under the laws of the State of Delaware, having a place of business at 702 SW 8th Street,

Bentonville, Arkansas. Walmart can be served by serving its registered agent CT Corporation

System at 1999 Bryan St., Ste 900, Dallas, Texas 75201-3136.

                                   JURISDICTION AND VENUE

       3.         This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

       4.         This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338, as it arises under the patent laws of the United States.
               Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 2 of 14




          5.       This Court has personal jurisdiction over Defendant because Defendant maintains

a place of business within this judicial district, has a continuous, systematic, and substantial

presence within this judicial district, and has committed acts of patent infringement in this judicial

district, including but not limited to making and using systems, and performing methods, that

infringe the asserted patents, which acts form a substantial part of the events giving rise to this

action.

          6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because

Defendant has committed acts of patent infringement in this District and has regular and

established places of business in this district, including but not limited to Walmart Supercenter

#939, 4320 Franklin Ave, Waco, Texas; Walmart Supercenter #5389, 600 Hewitt Dr., Waco,

Texas; Walmart Supercenter #7156, 733 Sun Valley Blvd, Hewitt, Texas; Walmart Supercenter

#1254, 1521 Interstate 35 N, Bellmead, Texas; Walmart Supercenter #1253, 710 E. Ben White

Blvd., Austin, Texas; Walmart Supercenter #2133, 5017 W. Highway 290, Austin, Texas; Walmart

Supercenter #1185, 1030 Norwood Park Blvd., Austin, Texas; and Walmart Supercenter #4554,

2525 W. Anderson Ln., Austin, Texas.

                                          BACKGROUND

          7.       Q Technologies develops innovative cloud-computing based solutions across

various industries.

          8.       On April 25, 2017, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 9,635,108 (“the ’108 patent”), entitled “Systems and Methods for

Content Sharing Using Uniquely Generated Identifiers.” Q Technologies is the owner by

assignment of all right, title, and interest in the ’108 patent. A true and correct copy of the ’108

patent is attached hereto as Exhibit A.


                                                  2
                                                                                            8649171v1
            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 3 of 14




       9.       On February 18, 2020, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 10,567,473 (“the ’473 patent”), entitled “Systems and Methods

for Content Sharing Using Uniquely Generated Identifiers.” Q Technologies is the owner by

assignment of all right, title, and interest in the ’473 patent. A true and correct copy of the ’473

patent is attached hereto as Exhibit B.

       10.      On March 17, 2020, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 10,594,774 (“the ’774 patent”), entitled “Systems and Methods

for Content Sharing Using Uniquely Generated Identifiers.” Q Technologies is the owner by

assignment of all right, title, and interest in the ’774 patent. A true and correct copy of the ’774

patent is attached hereto as Exhibit C.

       11.      The ’108 patent, the ’473 patent, and the ’774 patent are referred to collectively

herein as the “Asserted Patents.”

       12.      Defendant makes and uses systems, and performs methods related thereto, that

enable Walmart and its customers to share and obtain information related to the sale and purchase

of goods at Walmart stores using Walmart’s server, checkout register and Walmart Pay in the

Walmart App. According to Defendant, “Every day, millions of customers use the Walmart

app…”. See https://www.walmart.com/cp/walmart-pay/3205993.

       13.      On its website, https://www.walmart.com/cp/walmart-pay/3205993, Defendant

provides a description of “How Walmart Pay works,” stating “we keep our technology simple, &

we use tested hardware that’s already in place. Walmart doesn’t use near-field communication

(NFC). Instead, our customers use their smartphones to scan a secure QR code displayed on the

same PIN pads at checkout that are being used now. A customer’s scan sends a signal to Walmart’s

server that it is okay to use Walmart Pay for that particular purchase…”


                                                 3
                                                                                          8649171v1
            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 4 of 14




          14.   The use of “Walmart Pay” at Walmart’s checkout register, also known as a “Point

of Sale” device (“POS device”), in Defendant’s store, the Walmart server and/or a smartphone that

has the Walmart App downloaded to the smart phone is referred to as the “Accused System”

herein.

          15.   Walmart instructs and encourages its customers to use Walmart Pay, providing

directions on how to use the Accused System. For example, Defendant instructs and encourages

customers to “Download the latest Walmart app from the App Store or Google Play.” Walmart

instructs and encourages customers to “Use your phone to pay quickly, easily & touch-free at

checkout. Leave your wallet behind- the Walmart app is all you need to pay touch-free with

Walmart Pay. When you are done shopping, go to any checkout lane, scan your items, then hold

your phone over the QR code on the register to pay.”

          16.   Defendant specifically instructs customers to “First, scan your items as usual at any

Walmart store checkout lane. Second, open the Walmart app and tap Walmart Pay. Third, scan

the QR code that appears on the register. You should hear a chime and see a confirmation. We’ll

send a notification to your device when your e-receipt is ready. There are no paper receipts with

Walmart Pay.”

          17.   Walmart Pay enables a customer to transact business with Walmart by allowing the

customer to pay for goods available for sale in Defendant’s store using the customer’s smart phone

with the Walmart App downloaded to the phone.

          18.   In use, the Accused System displays a QR code at a POS device in a store of the

Defendant. The displayed QR code encodes an alphanumeric string of letters and/or numbers. On

information and belief, a QR code displayed at a POS terminal in one of Defendant’s store is

different than the other QR codes displayed at other POS terminals in Defendant’s stores. On


                                                  4
                                                                                           8649171v1
         Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 5 of 14




information and belief, the alphanumeric string decoded from a QR code displayed on a POS in

Defendant’s store is different from all other alphanumeric strings encoded in QR codes being

displayed at POS devices in Defendant’s stores.

       19.     On information and belief, in the use of the Accused System, information related

to goods to be purchased by a consumer scanned at a POS device, such as price of each item, is

communicated to a Walmart server. On information and belief, additional data, such as store

location and other store identifying data, is communicated to the Walmart server. On information

and belief, the QR code displayed at the POS device is associated with the aforementioned

information and is communicated to Walmart’s server, where such information and the decoded

QR code is stored in a database.

       20.     In use of the Accused System, a customer’s smartphone is enabled to scan the QR

code displayed by the Walmart POS device. On information and belief, a decoded QR scan is

communicated from the customer’s smartphone to Walmart’s server.

       21.     On information and belief, Walmart’s server receives the decoded QR code

received from a customer’s smartphone for information associated with the decoded QR code

received from the POS device. Walmart thereafter communicates information related to the

transaction, such as items purchased, price of each item, total bill, and/or store identifying

information to the customer’s smart phone.

       22.     Q Technologies will rely on a reasonable opportunity for discovery of information

regarding reasonably similar systems that Walmart makes, uses, sells, offers for sale and/or

imports in the U.S. subsequent to the filing of the Complaint.




                                                  5
                                                                                      8649171v1
            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 6 of 14




                              FIRST CLAIM FOR RELIEF
                      (INFRINGEMENT OF U.S. PATENT NO. 9,635,108)

          23.   Plaintiff realleges and incorporates herein by reference the allegations stated in

paragraphs 1–22 of this Complaint as if set forth fully herein.

          24.   This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

          25.   Q Technologies is the owner by assignment of the ’108 patent with sole rights to

enforce the ’108 patent and sue infringers.

          26.   The ’108 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

          27.   Defendant through its agents, employees and/or servants, either alone or in

conjunction with others, has infringed and continues to infringe literally and/or under the doctrine

of equivalents one or more claims, including at least claims 1, 2, 4, 7, 10, 11, 13 and/or 16 of the

’108 patent by making and using the Accused System that use the methods and systems claimed

in the ’108 patent.

          28.   On information and belief, Defendant, either alone or in conjunction with others,

infringes, directly and/or indirectly, claims 1, 2, 4, 7, 10, 11, 13 and/or 16 of the ‘108 patent by

making and using and/or causing others to make and/or use in this judicial district and/or elsewhere

in the United States, the Accused System that alone or in use is covered by such claims of the ‘108

patent.




                                                 6
                                                                                          8649171v1
            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 7 of 14




          29.   On information and belief, Defendant’s customers make and use Defendant’s

Accused System and are instructed and/or encouraged by Defendant to use such Accused System

that infringes one or more claims of the ‘108 patent.

          30.   On information and belief, Defendant provides and will continue to provide

encouragement and/or instructions, such as its website literature and instructions on the Walmart

app, including instructions set forth in this Complaint, that encourage and/or instruct its customers

to use, and use in the future, the Accused System in an infringing manner, specifically intending

such customers will operate the Accused System in such a manner, and knowing of such actions,

which constitutes infringement of one or more claims of the ‘108 patent.

          31.   On information and belief, Defendant indirectly infringes one or more claims of the

‘108 patent in violation of 35 U.S.C. 271(b) by inducing its customers to make and/or use the

Accused System to directly infringe one or more claims of the ‘108 patent in accordance with

Defendant’s encouragement and/or instructions.

          32.   For example, on information and belief, Defendant induces direct infringement of

the ‘108 patent by encouraging and instructing customers for the Accused System via Defendant’s

website literature and instructions on its Walmart app, including instructions set forth in this

Complaint, that encourage and/or instruct customers to use the Accused System such that, by

following Defendant’s encouragement and/or instructions, Defendant’s customers directly

infringe one or more claims of the ‘108 patent. Defendant engages in such inducement knowingly

and, at least from the time of receipt of the Complaint, has done so with knowledge that such

activity encourages and/or instructs customers of its Accused Systems to directly infringe the ‘108

patent.




                                                 7
                                                                                           8649171v1
         Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 8 of 14




       33.     Defendant has infringed the ’108 patent without permission or license from Q

Technologies and continues to infringe the ’108 patent in violation of 35 U.S.C. § 271. Defendant

is liable for infringement of the ‘108 patent pursuant to 35 U.S.C. § 271.

       34.     Defendant’s acts of infringement have caused damage to Q Technologies, and Q

Technologies is entitled to recover from Defendant the damages sustained by Q Technologies as

a result of Defendant’s wrongful acts in an amount subject to proof at trial.

       35.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this Court.

       36.     Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Q Technologies and will continue to do so unless Defendant’s infringement

is enjoined and restrained by this Court.

                             SECOND CLAIM FOR RELIEF
                     (INFRINGEMENT OF U.S. PATENT NO. 10,567,473)

       37.     Plaintiff realleges and incorporates herein by reference the allegations stated in

paragraphs 1–36 of this Complaint as if set forth fully herein.

       38.     This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       39.     Q Technologies is the owner by assignment of the ’473 patent with sole rights to

enforce the ’473 patent and sue infringers.

       40.     The ’473 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the U.S. Code.

       41.     Defendant through its agents, employees and/or servants, either alone or in

conjunction with others, has infringed and continues to infringe literally and/or under the doctrine

of equivalents one or more claims, including at least claims 14-16, 19, 20, and/or 22-25 of the ’473
                                                 8
                                                                                          8649171v1
            Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 9 of 14




patent by making and using the Accused System that use the methods and systems claimed in the

’473 patent.

          42.   On information and belief, Defendant, either alone or in conjunction with others,

infringes, directly and/or indirectly, claims 14-16, 19, 20, and/or 22-25 of the ‘473 patent by

making and using and/or causing others to make and/or use in this judicial district and/or elsewhere

in the United States, the Accused System that alone or in use is covered by such claims of the ‘473

patent.

          43.   On information and belief, Defendant’s customers make and use Defendant’s

Accused System and are instructed and/or encouraged by Defendant to use such Accused System

that infringes one or more claims of the ‘473 patent.

          44.   On information and belief, Defendant provides and will continue to provide

encouragement and/or instructions, such as its website literature and instructions on the Walmart

app, including instructions set forth in this Complaint, that encourage and/or instruct its customers

to use, and use in the future, the Accused System in an infringing manner, specifically intending

such customers will operate the Accused System in such a manner, and knowing of such actions,

which constitutes infringement of one or more claims of the ‘473 patent.

          45.   On information and belief, Defendant indirectly infringes one or more claims of the

‘473 patent in violation of 35 U.S.C. 271(b) by inducing its customers to make and/or use the

Accused System to directly infringe one or more claims of the ‘473 patent in accordance with

Defendant’s encouragement and/or instructions.

          46.   For example, on information and belief, Defendant induces direct infringement of

the ‘473 patent by encouraging and instructing customers for the Accused System via Defendant’s

website literature and instructions on its Walmart app, including instructions set forth in this


                                                 9
                                                                                           8649171v1
           Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 10 of 14




Complaint, that encourage and/or instruct customers to use the Accused System such that, by

following Defendant’s encouragement and/or instructions, Defendant’s customers directly

infringe one or more claims of the ‘473 patent. Defendant engages in such inducement knowingly

and, at least from the time of receipt of the Complaint, has done so with knowledge that such

activity encourages and/or instructs customers of its Accused Systems to directly infringe the ‘473

patent.

          47.   Defendant has infringed the ’473 patent without permission or license from Q

Technologies and continues to infringe the ’473 patent in violation of 35 U.S.C. § 271. Defendant

is liable for infringement of the ‘473 patent pursuant to 35 U.S.C. § 271.

          48.   Defendant’s acts of infringement have caused damage to Q Technologies, and Q

Technologies is entitled to recover from Defendant the damages sustained by Q Technologies as

a result of Defendant’s wrongful acts in an amount subject to proof at trial.

          49.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this Court.

          50.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Q Technologies and will continue to do so unless Defendant’s infringement

is enjoined and restrained by this Court.

                                THIRD CLAIM FOR RELIEF
                          (INFRINGEMENT OF U.S. PATENT NO. 10,594,774)

          51.   Plaintiff realleges and incorporates herein by reference the allegations stated in

paragraphs 1–50 of this Complaint as if set forth fully herein.

          52.   This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.



                                                10
                                                                                         8649171v1
         Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 11 of 14




       53.     Q Technologies is the owner by assignment of the ’774 patent with sole rights to

enforce the ’774 patent and sue infringers.

       54.     The ’774 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the U.S. Code.

       55.     Defendant through its agents, employees and/or servants, either alone or in

conjunction with others, has infringed and continues to infringe literally and/or under the doctrine

of equivalents one or more claims, including at least claims 1-9 and/or 13-20 of the ’774 patent by

making and using the Accused System that use the methods and systems claimed in the ’774 patent.

       56.     On information and belief, Defendant, either alone or in conjunction with others,

infringes, directly and/or indirectly, claims 1-9 and/or 13-20 of the ‘774 patent by making and

using and/or causing others to make and/or use in this judicial district and/or elsewhere in the

United States, the Accused System that alone or in use is covered by such claims of the ‘774 patent.

       57.     On information and belief, Defendant’s customers make and use Defendant’s

Accused System and are instructed and/or encouraged by Defendant to use such Accused System

that infringes one or more claims of the ‘774 patent.

       58.     On information and belief, Defendant provides and will continue to provide

encouragement and/or instructions, such as its website literature and instructions on the Walmart

app, including instructions set forth in this Complaint, that encourage and/or instruct its customers

to use, and use in the future, the Accused System in an infringing manner, specifically intending

such customers will operate the Accused System in such a manner, and knowing of such actions,

which constitutes infringement of one or more claims of the ‘774 patent.

       59.     On information and belief, Defendant indirectly infringes one or more claims of the

‘774 patent in violation of 35 U.S.C. 271(b) by inducing its customers to make and/or use the


                                                 11
                                                                                           8649171v1
           Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 12 of 14




Accused System to directly infringe one or more claims of the ‘774 patent in accordance with

Defendant’s encouragement and/or instructions.

          60.   For example, on information and belief, Defendant induces direct infringement of

the ‘774 patent by encouraging and instructing customers for the Accused System via Defendant’s

website literature and instructions on its Walmart app, including instructions set forth in this

Complaint, that encourage and/or instruct customers to use the Accused System such that, by

following Defendant’s encouragement and/or instructions, Defendant’s customers directly

infringe one or more claims of the ‘774 patent. Defendant engages in such inducement knowingly

and, at least from the time of receipt of the Complaint, has done so with knowledge that such

activity encourages and/or instructs customers of its Accused Systems to directly infringe the ‘774

patent.

          61.   Defendant has infringed the ’774 patent without permission or license from Q

Technologies and continues to infringe the ’774 patent in violation of 35 U.S.C. § 271. Defendant

is liable for infringement of the ‘774 patent pursuant to 35 U.S.C. § 271.

          62.   Defendant’s acts of infringement have caused damage to Q Technologies, and Q

Technologies is entitled to recover from Defendant the damages sustained by Q Technologies as

a result of Defendant’s wrongful acts in an amount subject to proof at trial.

          63.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this Court.

          64.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Q Technologies and will continue to do so unless Defendant’s infringement

is enjoined and restrained by this Court.




                                                12
                                                                                         8649171v1
         Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 13 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, Q Technologies prays for judgment in its favor and against Defendant,

including but not limited to, the following relief:

       1.      An Order adjudging Defendant to have infringed each of the Asserted Patents under

35 U.S.C. § 271;

       2.      A preliminary and permanent injunction enjoining Defendant, its respective

officers, directors, agents, servants, employees and attorneys, and those persons in active concert

or participation with Defendant, from infringing each of the Asserted Patents in violation of

35 U.S.C. § 271;

       3.      An Order requiring Defendant to account for all gains, profits, and advantages

derived by Defendant’s infringement of the each of the Asserted Patents in violation of 35 U.S.C.

§ 271, and requiring Defendant to pay to Q Technologies all damages suffered by Q Technologies

and at least a reasonable royalty;

       4.      An Order adjudging that this is an exceptional case;

       5.      An award to Q Technologies of the attorneys’ fees and costs incurred by Q

Technologies in connection with this action pursuant to 35 U.S.C. § 285;

       6.      An award of pre-judgment and post-judgment interest against Defendant; and

       7.      Such other and further relief as this Court may deem just and proper.

                                      JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Q Technologies demands a trial by jury of all

issues raised by this Complaint that are triable by jury.

                                               Respectfully submitted,
Dated: July 29, 2021                     By:   /s/Bruce C. Morris
                                               Bruce C. Morris
                                               Texas State Bar No. 14469850
                                                  13
                                                                                         8649171v1
        Case 6:21-cv-00779-ADA Document 1 Filed 07/29/21 Page 14 of 14



                                            bmorris@krcl.com
                                            Demetri J. Economou
                                            Texas State Bar No. 24078461
                                            KANE RUSSELL COLEMAN LOGAN PC
                                            5051 Westheimer Road, 10th Floor
                                            Houston, TX 77056
                                            Telephone: (713) 425-7450
                                            Facsimile: (713) 425-7700


                                            *John T. Polasek
                                            Texas Bar. No. 16088590
                                            ted@polaseklaw.com
                                            The Polasek Law Firm, PLLC
                                            6750 West Loop South, Suite 920
                                            Bellaire, Texas 77401
                                            Telephone: (832) 485-3580

                                            Attorneys for Plaintiff Q Technologies Inc.



* Application for admission to the Western District of Texas pending.




                                               14
                                                                                          8649171v1
